Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 15, 19-21, 23, 24, 26 and 29-34 are currently pending in the acknowledged Response dated 10/05/2020. Thus, they are being examined.
  
Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 10/05/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 15, 19-21, 23, 24, 26 and 29-34 are rejected under 35 USC 103 as being obvious over Tominaga (US2012/0183492A1, of record) in view of Patricia et al. (JP-2011/32273, of record).

Applicant claims including the below claim 15 filed on 10/05/2020:

    PNG
    media_image1.png
    634
    1248
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    636
    1157
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    1232
    media_image3.png
    Greyscale

 
 Determination of the scope and content of the prior art
(MPEP 2141.01)
Tominaga discloses a skin external preparation for the purpose of skin softening, cell activation and the like, which is excellent in usability and stability and which is adapted for use in improvement of skin, anti-aging of the skin, prevention and improvement of wrinkles, and the like ([0001]), and the preparation composition comprising one or more associative thickener is a copolymer having a hydrophilic group moiety as a skeleton and having hydrophobic moieties at terminals ([0026]) such as polyurethane-polyether type ([0027]), e.g., and polyethyleneglycol-240/decyltetradeceth-29/hexamethylene diisocyanate copolymer ([0039])(=PEG-240/HDI copolymer bis-decyltetradeceth-20 ether) which reads on the instant associate polymeric thickener (a) (instant claim 15, 19, 20, 21 & 34: ingredient (a)) in an amount of 0.1-3% which overlaps and is within the instant range of 0.1 to  5% or about 0.3 to about 1% (instant claims 15, 23 and 34 – amount of (a)); a non-ionic surfactant such as polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monostearate, polyethylene glycol monooleate, polyoxyethylene alkyl ether such as polyoxyethylene (3 or 6) oleyl ether, PPG-13 decyltetradeceth-24, etc.  ([0067], [0083] and Table 2), and as supported by instant publication ([0288]),   PPG-13 decyltetradeceth-24  has HLB of 13 or less  which reads on the instant nonionic surfactant (c) (instant claims 15 and 34: ingredient (c)) in an amount of 0.5% which overlaps the instant ranges of 0.05 to 5% or about 0.1 to about 2% (instant claims 15, 29 and 34 – amount of (c)); and water (d) as solvent ([0050]) which reads on the instant water (d) in an amount of about 78%-81% which overlaps the instant range of about 50-about 95% or about 70-about 90% (instant claims 15, 30, 31 and 34: ingredient (d) and its amount). The composition has viscosity of 10,000 to 30,000 mPa.s (e.g., claim 14 of prior art) which overlaps the instant range of at least about 530 mPa.s or more (instant claim 32), and the penetration composition requires thickener (=gelling agent), and therefore, the prior composition may be in the form of gel (Tables) in the absence of evidence to the contrary (instant claim 33). Further, the said preparation is applied to the skin ([0010] and [0053]) which reads on the instant method (instant claim 34). 
However, Tominaga does not expressly teach the instant ingredient (b) including the elected species of instant claims 15, 24, 26 and 34. The deficiency is cured by Patricia. 
Patricia teaches a cosmetic composition in the form of emulsion gel comprising acrylamide acid/sodium acrylamide-2-methylpropanesulphonate copolymer in an amount of 1.7% which is a thickener; and polyoxybutylene polyoxyethylene polyoxypropylene glycerol in an amount of 1.5% (e.g., Example 1) in which reads on the instant ingredient (b) and the amount of 1.5% is within the instant range of about 0.01%-about 10% or about 0.1% to about 5% or about 0.5% to about 2%. Please note that the said polyoxybutylene polyoxyethylene polyoxypropylene glycerol is within the below formula (I) (page 30 of English translation) or within formula (II) (page 48 of English translation). The said derivatives provide/improve the skin moisturizing properties and please note that when 1 exceeds 50 or the AO/EO ratio exceeds 5/1 or n exceeds 5, the moisturizing effect of oxyalkylenated derivatives is reduced, and AO/EO addition improves preventing effect of skin dryness (e.g., pages 30 and 47 and claims 1-4 of prior art), and the composition provides a fresher, less greasy and lighter feel (page 30, third para.) and further, Example 1 of Patricia teaches 1.5% of alkyleneoxide of the below formula (I) where the formula (I) includes formula (II) (page 48). Formula (I) or (II) read on the instant ingredient (b) (instant claim 15, 24, 26 and 34: ingredient (b) and its amount). The composition further comprises surfactant mixture of glycerol monostearate/distearate/polyethylene glycol (100EO) stearate (Arlacel 165 FL from Croda) in an amount of 0.5%, and as evidenced by Mallard ([0068] of Mallard), this surfactant has HLB value of 11; and water, and that is, all the ingredients b)-d) are also taught by Example 1 of prior art. Further, the composition in the form of gel can further contain as active principles vitamins, salicylic acids, retinoids, antimicrobial agents, anti-hair loss agent, anti-wrinkle agents,  etc. (pages 30 and 60-61 of English translation); and the composition has desired viscosity, thickening or gelling agents such that gel texture would be obtained with good cosmetic properties, satisfactory appearance and peeling does not occur when applied to skin (page 30, fourth-fifth para.); the prior art composition is applied to skin (page 30 of English translation); and has a viscosity of which is within the instant range of at least about 530mPa.s or more.  
    PNG
    media_image4.png
    497
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    724
    863
    media_image5.png
    Greyscale

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Tominaga is that Tominaga does not expressly teach the instant ingredient (b) of instant claim 15, 24, 26 and 34. The deficiency is cured by Patricia. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of ingredients as instantly claimed.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add alkyleneoxide including PEG/PPG/polybutylene glycol-8/5/3 of Patricia to the composition of Tominaga and produce the instant invention. 
One of the ordinary artisan would have been motivated to do so because addition of alkyleneoxide including PEG/PPG/polybutylene glycol-8/5/3 glycerin gives and enhances moisturizing properties to the composition of Tominaga, as taught by Patricia (see page 47 of English translation). 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant kept arguing that the applied references should be considered as a whole, and thus, the skilled artisan would not have been motivated to isolate Patricia’s PEG/PPG/polybutylene glycol corresponding to the instant ingredient (b) from its compositions and incorporated the isolated element into Tominaga’s composition as needed to arrive at the claimed invention because Patricia discloses O/W emulsions for moisturizing effects which do not peel and are intended to be left on and absorbed into the skin, while Tominaga’s composition is acidic chemical peel composition which are not in the form of emulsions and which are intended to form a film on the face that is then removed in order to peel away the top layer of skin which is entirely unrelated to moisturizing the skin, and thus a skilled artisan would not have had any reasonable expectation. 
The examiner responds that although the composition of Tominaga is intended for peeling composition, its composition is a cosmetic composition which is also intended for usability and stability and which is adapted for use in improvement of skin, anti-aging of the skin, prevention and improvement of wrinkles, and the like; Patricia teaches its composition can further contain as active principles, anti-wrinkle agent, antiaging agent, antimicrobial active agent, etc., and the cosmetic or dermatological composition, e.g., are intended for the case (anti-wrinkle, anti-ageing, moisturizing, sun protection, etc.), the cleansing and the making up of the skin, lips, hair, etc. (e.g., page In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.  
Applicant argues that the instant composition provides unexpected results by a comparative data between the instant composition containing a) PEG-240/HDI copolymer, b) PEG/PPG/polybutylene glycol-8/5/3/glycerin,  bisdecyltetradeceth-20 ether, c) non-ionic surfactants with an HLB value of 13 or less, and d) water, and Comparative composition 1 comprising a), c) and d) wherein the data demonstrates the instant composition is effective to prevent soaping, to show improved viscosity and its good texture, as compared to Comparative composition 1 (see instant Table 4), and 
The Examiner responds that unlike applicant’s arguments, the instant results would be expected because the applied references in combination would achieve the instantly claimed invention as the applied references teach the same ingredients a)-d) with inside or overlapping ranges noted above, and Patricia teaches the gel composition provide improved moisturizing properties, and in particular, Patricia, due to the presence of alkylene oxide ingredient b), the composition would achieve desired gel texture (page 30, fifth para.) and moisturizing effects (page 47); and Tominaga and Patricia have overlapping range of viscosities, and gel composition as noted above, and therefore the composition of the applied art in combination would have had the instant results including prevention of soaping, good viscosity and good texture (i.e., no slimy feeling, no stickiness and good penetration feeling), absent a side-by-side comparison between the instant invention and the closest prior art. 
Even if the instant results would be unpredictable as the applicant alleged (the examiner does not concede), please note that the tested instant data is not commensurate with scope of the claims. In this context, see MPEP 716.02(d) stating: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).” MPEP 716.02(d) further states: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” In the instant case, each of independent claims 15 and 34 does not require specific species of ingredients a)-c) and but the tested data of instant composition is limited to specific species thereof. Therefore, it is not sure if the entire scope of any species of ingredients a)-c) other than the tested scope would behave in the same or very similar manner as the tested compositions. Applicant has not demonstrated with a sufficient number of embodiments with various species of a)-c) to show the unexpected results and/or criticality of ranges. Thus, the claimed invention is not commensurate with scope of the claims including independent claims 15 and 34. 
In light of the foregoing, applicant’s arguments are not persuasive.  

Claims 15, 19-21, 23, 24, 26 and 29-34 are rejected under 35 USC 103 as being obvious over Bernard et al. (US2015/0335538A1) in view of Tominaga (US2012/0183492A1, of record).



Applicant claims including the below claim 15 filed on 10/05/2020:

    PNG
    media_image1.png
    634
    1248
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    636
    1157
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    1232
    media_image3.png
    Greyscale

 
 Determination of the scope and content of the prior art
(MPEP 2141.01)
Bernard teaches a cosmetic composition in the form of a nano-or micro-emulsion comprising associative thickener having hydrophobic and hydrophilic moiety, polyoxyalkylene oxide, non-ionic surfactant, and water; and in particular, the associative thickener comprises polyurethane/polyether comprising at least one fatty chain, such as C10-C30 alkyl and alkenyl groups, ([0320]) in a preferable amount of 0.1 to 5% ([0373]) which is identical to the instant range or overlaps the instant range of about 0.3 to about 1% (claims 15, 19, 20, 23 and 34 – ingredient (a) and its amount); the polyoxyalkylene oxide has the below formula (i) or (Ii) in amount of 0.1 to 20% ([0295] which overlaps the instant range of 0.1 to 5% or ab out 0.5 to about 2% (claims 15, 24, 26 and 34 – ingredient (b) and its amount):

    PNG
    media_image6.png
    510
    831
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    651
    820
    media_image7.png
    Greyscale

which overlaps the instant range of HLB vale of 13.0 or less (instant claims 15 and 34 – ingredient (c)); and water in a amount of 50-90% ([0163]) which overlaps the instant range of about 50 to about 90% or about 70 to about 90% (instant claims 15, 30, 31 and 34 – ingredient (d)); the composition has a viscosity of 1-1000 ([0372]) which overlaps the instant range of about 530mPas or more (isntant claim 32); and the composition is applied to the skin ([0040]).  The prior art composition is used to treat skin, hair, mucous memberane, nails, eyelashes, eyebrows and/or scalp, including washing products, make-up products, and/or make-up removing products, etc. ([0040] and claim 23 of prior art).
However, Bernard does not expressly teach elected species of ingredient (a) of instant claim 21; and the amount of ingredient (c) of instant claims 15, 29 and 34; and gel type of instant claim 33. The deficiencies are cured by Tominaga. 
 Tominaga discloses a skin external preparation for the purpose of skin softening, cell activation and the like, which is excellent in usability and stability and which is adapted for use in improvement of skin, anti-aging of the skin, prevention and improvement of wrinkles, and the like ([0001]), and the preparation composition comprising one or more associative thickener is a copolymer having a hydrophilic group moiety as a skeleton and having hydrophobic moieties at terminals ([0026]) such as polyurethane-polyether type ([0027]), e.g., and polyethyleneglycol-240/decyltetradeceth-29/hexamethylene diisocyanate copolymer ([0039])(=PEG-240/HDI copolymer bis-decyltetradeceth-20 ether) which reads on the elected species of instant associate polymeric thickener (a) (instant claim 15, 21 & 34: ingredient (a)); a non-ionic surfactant such as polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monostearate, polyethylene glycol monooleate, polyoxyethylene alkyl ether such as polyoxyethylene (3 or 6) oleyl ether, PPG-13 decyltetradeceth-24, etc.  ([0067], [0083] and Table 2), and as supported by instant publication ([0288]),   PPG-13 decyltetradeceth-24  has HLB of 13 or less  which reads on the instant nonionic surfactant (c) (instant claims 15 and 34: ingredient (c)) in an amount of 0.5% which overlaps the instant ranges of 0.05 to 5% or about 0.1 to about 2% (instant claims 15, 29 and 34 – amount of (c)); and water (instant ingredient (d)) as solvent ([0050])  (. The composition has viscosity of 10,000 to 30,000 mPa.s (e.g., claim 14 of prior art) which overlaps the instant range of at least about 530 mPa.s or more, and the penetration composition requires thickener (=gelling agent), and therefore, the prior composition may be in the form of gel (Tables) in the absence of evidence to the contrary (instant claim 33). Further, the said preparation is applied to the skin ([0010] and [0053]). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Bernard is that Bernard does not expressly teach elected species of ingredient (a) of instant claim 21; the amount of ingredient (c) of instant claims 15, 21 and 34; and gel type of instant claim 33. The deficiencies are cured by Tominaga. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define associate thickener of polyurethane/polyether of Bernard with PEG-240/decyltetradecaceth-29/hexamethylene diisocyanate copolymer of Tominaga. Such further defining and selecting it among polyurethane-polyether associate polymer would be a matter of choice or design and such selection would have yielded no more than the predictable results, in the absence of evidence to the contrary. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the amount of Bernard’s nonionic surfactant with that of Tominaga and to optimize or adjust the amount of Tominaga. Such amount of non-ionic surfactant of Tominaga would be varied depending on the intended purpose, type of formulation, relationship with other ingredients, etc. and the amount of Tominaga overlaps the instant range. 
Furthermore, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bernard with gel type of Tominaga as a matter of design which varies depending on the intended purpose, type of formulation, liquid or semi-solid, etc., and such selection or design would have achieved no more than predictable results of formulation usage. 

prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

The rejections are based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new rejection. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613